

	

		II

		109th CONGRESS

		1st Session

		S. 1424

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 19, 2005

			Mr. Ensign (for himself,

			 Mr. Lieberman, Mr. McCain, and Mr.

			 Brownback) introduced the following bill; which was read twice and

			 referred to the Committee on Commerce,

			 Science, and Transportation

		

		A BILL

		To remove the restrictions on commercial

		  air service at Love Field, Texas.

	

	

		1.Short titleThis Act may be cited as the

			 American Right to Fly

			 Act.

		2.Removal of certain

			 restrictions

			(a)In

			 generalThe first sentence of

			 section 29(c) of the International Air Transportation Competition Act of 1979

			 (Public Law 96–192; 94 Stat. 48) is amended—

				(1)by striking , if (1) and all

			 that follows to the end period; and

				(2)by inserting Alaska, Arizona,

			 California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho,

			 Illinois, Indiana, Iowa, Kentucky, Maine, Maryland, Massachusetts, Michigan,

			 Minnesota, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New

			 York, North Carolina, North Dakota, Ohio, Oregon, Pennsylvania, Puerto Rico,

			 Rhode Island, South Carolina, South Dakota, Tennessee, Utah, Vermont, Virginia,

			 Washington, West Virginia, Wisconsin, Wyoming, before and

			 Texas.

				(b)Effect on

			 master planNothing in this

			 section or the amendments made by this section shall be construed as altering

			 or preempting any otherwise valid exercise of proprietary powers contained in a

			 lawfully adopted Airport Master Plan for Dallas Love Field.

			

